Exhibit 10.1

 

EXECUTION VERSION

 

 

February 2, 2016

 

Staples, Inc.

500 Staples Drive

P.O. Box 9271

Framingham, MA 01701-9271

Attention:

Michael T. Williams

 

EVP & General Counsel

 

Office Depot, Inc.

6600 Military Trail

Boca Raton, Florida 33496

Attention:

Elisa D. Garcia C.

 

Executive Vice President & Chief Legal Officer

 

Reference is hereby made to the Agreement and Plan of Merger, dated as of
February 4, 2015 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Merger Agreement”), by and among Office
Depot, Inc. (the “Company”), Staples, Inc. (“Parent”) and Staples AMS, Inc.
(“Merger Sub”).  Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

 

1.                                      Pursuant to Section 8.12 of the Merger
Agreement, the Company hereby unconditionally and irrevocably waives, during the
period beginning at 5:00 p.m. (Boston time) on the End Date and ending at 5:00
p.m. (Boston time) on May 16, 2016 (the “Waiver Period”), its rights to
terminate the Merger Agreement pursuant to Section 7.1(b) of the Merger
Agreement due to actions arising under Antitrust Law or Section 7.1(c) of the
Merger Agreement (the “Company Waived Termination Rights”).  During the Waiver
Period, the Company shall not exercise the Company Waived Termination Rights,
and any exercise of the Company Waived Termination Rights by the Company during
the Waiver Period shall be void and of no force or effect.

 

2.                                      Pursuant to Section 8.12 of the Merger
Agreement, Parent hereby unconditionally and irrevocably waives, during the
Waiver Period, its rights to terminate the Merger Agreement pursuant to
Section 7.1(b) of the Merger Agreement due to actions arising under Antitrust
Law or Section 7.1(c) of the Merger Agreement (the “Parent Waived Termination
Rights”).  During the Waiver Period, Parent shall not exercise the Parent Waived
Termination Rights, and any exercise of the Parent Waived Termination Rights by
Parent during the Waiver Period shall be void and of no force or effect.

 

3.                                      Pursuant to Section 5.1(b) of the Merger
Agreement, Parent hereby consents to the matters set forth on Exhibit A attached
to this letter agreement.

 

4.                                      The waivers, consents and agreements set
forth in paragraphs 1, 2 and 3 of this letter agreement shall not operate as
waivers of, or consents to, and shall not in any way affect, any other right or
obligation of the parties to the Merger Agreement under, or any provision
contained in, the Merger Agreement (including, without limitation, (i) the right
to terminate the Merger Agreement pursuant to Section 7.1 of the Merger
Agreement (other than, during the

 

--------------------------------------------------------------------------------


 

Waiver Period, pursuant to the Company Waived Termination Rights or the Parent
Waived Termination Rights) and (ii) the rights and obligations set forth in
Section 7.2 of the Merger Agreement), and the waivers, consents and agreements
set forth in paragraphs 1, 2 and 3 of this letter agreement shall not preclude
any other or further exercise of any right under the Merger Agreement
(including, without limitation, (A) the right to terminate the Merger Agreement
pursuant to Section 7.1 of the Merger Agreement (other than, during the Waiver
Period, pursuant to the Company Waived Termination Rights or the Parent Waived
Termination Rights) and (B) the rights and obligations set forth in Section 7.2
of the Merger Agreement).

 

5.                                      Subject to the terms of this letter
agreement, the Merger Agreement and all of the terms and conditions contained
therein shall remain in full force and effect and are hereby reaffirmed,
ratified and approved in all respects.

 

6.                                      This letter agreement, and all claims or
causes of action (whether at Law, in contract or in tort or otherwise) that may
be based upon, arise out of or relate to this letter agreement or the
negotiation, execution or performance hereof, shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

7.                                      Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this letter agreement
and the rights and obligations arising hereunder, or for recognition and
enforcement of any judgment in respect of this letter agreement and the rights
and obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware).  Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
letter agreement or any of the transactions contemplated by this letter
agreement in any court other than the aforesaid courts.  Each of the parties
hereto hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this letter agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above named courts, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
Law, any claim that (A) the suit, action or proceeding in such court is brought
in an inconvenient forum, (B) the venue of such suit, action or proceeding is
improper or (C) this letter agreement, or the subject matter hereof, may not be
enforced in or by such courts.  To the fullest extent permitted by applicable
Law, each of the parties hereto hereby consents to the service of process in
accordance with Section 8.7 of the Merger Agreement (which Section is hereby
incorporated by reference into this letter agreement); provided, however, that
nothing herein shall affect the right of any party to serve legal process in any
other manner permitted by Law.

 

2

--------------------------------------------------------------------------------


 

8.                                      EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this letter agreement to be duly
executed and delivered as of the date first above written.

 

 

OFFICE DEPOT, INC.

 

 

 

 

By:

/s/ Stephen E. Hare

 

 

Name:

Stephen E. Hare

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

STAPLES, INC.

 

 

 

 

By:

/s/ Christine T. Komola

 

 

Name:

Christine T. Komola

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------